Citation Nr: 0429312	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  93-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for pulmonary 
disability, to include asthma and emphysema and as due to 
Agent Orange. 
 
2.  Entitlement to service connection for cardiovascular 
disease, to include as due to Agent Orange exposure. 
 
3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from December 
1971 until August 1984.  This matter comes before the 
Department of Veterans Affairs (VA) Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Regional Office (RO) in Montgomery, Alabama 
that denied service connection for emphysema and asthma, 
cardiovascular disease, and a rating in excess of 10 percent 
for service-connected low back disability.  

This case was remanded by decisions of the Board dated in 
February 2000, September 2000 and June 2003.

The issue of an increased rating for low back disability will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pulmonary disease, to include emphysema and asthma, is 
not of service origin or related to any incident of service.  

2.  Cardiovascular disease, first shown several years after 
service, is not of service origin or related to any incident 
of service.  .


CONCLUSIONS OF LAW

1.  A pulmonary disorder, to include asthma and emphysema and 
as due to Agent Orange, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 
(2004).

2.  Cardiovascular disease was not incurred in or aggravated 
by service, and may not be presumed to have incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he worked in a chemical 
ammunition storage facility between 1972 and 1984 while in 
service, and now has lung disability, claimed as emphysema 
and asthma, as a result thereof for which service connection 
should be granted.  He testified upon personal hearing on 
appeal in August 1999 that such chemicals might have included 
Agent Orange that has led to cardiovascular disease for which 
service connection is also warranted.

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2004). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2004)).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim currently being considered.  
He was provided copies of the November 1997 rating action, a 
December 1998 statement of the case, as well as June 2000, 
June 1001 and June 2004 supplemental statements of the case.  
These documents, collectively, provide notice of the law and 
governing regulations, the reasons for the determinations 
made regarding the claim, and the evidence, which has been 
received in this regard.  In letters dated in September 2002 
and August 2003, the veteran was notified of the VCAA, and 
the information and evidence needed to establish his claims, 
and what evidence the VA would attempt to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that extensive VA clinical records have 
been made available and the veteran has undergone VA 
examination.  The claims were remanded on three separate 
occasions and underwent further development by the Board in 
May 2001.  In correspondence dated in October 2003, the 
appellant wrote that he had only received treatment at the VA 
and had not seen private doctors.  He was afforded a personal 
hearing on appeal in August 1999.  No additional evidence 
appears forthcoming.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of unfair prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.306 
(2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii). These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).

The veteran did not serve in the Republic if Vietnam.  He 
maintains that he was have been exposed to Agent Orange while 
stationed in Germany when he was in charge of storage.  As 
such the veteran does not met the presumptive requirement as 
they relate to Agent Orange exposure.  Also his pulmonary and 
cardiovascular disorders are not presumptive disease under 38 
C.F.R. § 3.309(e).  The fact that the appellant does not meet 
the presumptive requirements as they relate to service in 
Vietnam does not preclude him from establishing service 
connection for the claimed disabilities by way of proof of 
actual direct causation or manifestations within one year 
after service.  See Brock v. Brown, 10 Vet. App. 155, 160 
(1997) (citing Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 
1994) ("[p]roof of direct service connection . . . entails 
proof that exposure during service caused the malady that 
appears many years after service")).

Service Connection for Pulmonary Disease, Including Asthma 
and Emphysema

Factual background

The service administrative records reflect that the veteran 
did nit serve in the Republic of Vietnam.

The service medical records reflect that the veteran sought 
treatment on numerous occasions throughout active duty for 
symptoms that included coughing that was productive at times, 
fever, sinus and nasal congestion, ear ache and pain, 
headaches, chest pain, sore throat, myalgia, etc.  He was 
admitted for acute tonsillitis in December 1973.  In April 
1975, he reported chest pain upon deep inspiration.  It was 
noted at that time that he smoked 2 packs of cigarettes per 
day.  An assessment of muscle strain, right pectoris versus 
chest wall syndrome was rendered at that time.  A clinic 
entry dated in March 1976 noted scattered wheezing and no 
rales.  Flu syndrome was diagnosed.  Acute bronchitis was 
diagnosed in April 1978 for complaints of congestion, malaise 
and productive cough.  A number of chest X-rays were 
performed between 1975 and 1977 for various upper respiratory 
complaints and were interpreted as negative or normal except 
for an occasion in January 1976 when pleural scarring of the 
left lower lung field was observed.  An assessment of no 
acute abnormality was provided in this instance.  On periodic 
examination in December 1981, it was commented that the 
appellant had a history of recurring  upper respiratory 
infections that had been treated with antihistamines and 
decongestants with good results.  A pulmonary function test 
was reported as abnormal.

The veteran was advised to stop smoking when seen in sickbay 
in February 1982 for complaints of a runny nose, cough and 
intermittent fever.  Upon complaints of chest pain in March 
1984, a chest X-ray was read as normal.  He sought treatment 
for similar complaints, including chest pain, throughout 
April 1984 whereupon upper respiratory infection and probable 
sinusitis were diagnosed.  The lungs were noted to be clear.  
Upon examination in October 1984 for separation from service, 
the lungs and chest were evaluated as normal.  Chest X-ray 
was negative and no pulmonary defects were noted.  

The post service record reflects that the veteran underwent 
VA general medical examination in July 1991 for disability 
not pertinent to this appeal.  The lungs were clear to 
auscultation and percussion.  No heart-related abnormality 
was noted.  

The veteran filed a claim for service connection for asthma 
and emphysema in September 1993.  He stated that pulmonary 
disability had commenced in October 1984.  

In February 1994 an examination conducted in conjunction with 
service in the Ready Reserve.  At that time a history of 
asthma was reported which began one year earlier.  The 
veteran reported shortness of breath.  The heart and lungs, 
to include a chest x-ray were reported as normal.

VA clinical records dated between 1991 and 1996 were received 
showing that the lungs were clear in April 1992.  In October 
1994, chronic obstructive pulmonary disease (COPD) was 
diagnosed.  An assessment of asthma was recorded in March 
1995.  He was seen in the pulmonary clinic in May 1995 and 
was reported to have mild COPD.  On VA examination for Agent 
Orange purposes in September 1996, the diagnoses included 
small airway disease.  

The veteran testified at a before the undersigned Veterans 
Law Judge sitting at the RO in August 1999 to the effect that 
his military occupational specialty (MOS) in service was in 
supply as a storage specialist where he worked with 
chemicals, to include agent Orange.  He related that he began 
to have lung symptoms in 1984 that include shortness of 
breath and chest pain.  The veteran stated that after he 
began working for the county roadwork's department after 
service, he really began to have problems working in dusty 
and grassy environments.  He said that by 1989, the problem 
had worsened so much that he had trouble breathing.  He 
testified that he first sought treatment at the VA in the 
early 1990s and was told he had asthma and emphysema.

Extensive VA outpatient and inpatient records dating from 
1996 show that the appellant sought treatment for multiple 
complaints and disorders, including continuing pulmonary 
disability.  He underwent VA examination in February 2003, 
and stated that he had had dyspnea on exertion for some time.  
The examiner related that this was not recorded in the 
service medical records as far as it could be ascertained, 
and that on the veteran's discharge examination in October 
1984, the lung examination was normal.  Current physical 
examination disclosed that the chest was clear to 
auscultation and percussion.  A chest X-ray revealed moderate 
COPD.  Following examination, a pertinent diagnosis of COPD 
was rendered.  The examiner opined that it was not as least 
as likely as not that the veteran's pulmonary condition was 
related to service as there was nothing in the military 
medical record to connect his current health problems with 
symptomatology he experienced in the military.  It was added 
that the problems he was currently having were not shown to 
be related to Agent Orange, and that it was not as least as 
likely as not that such disability was related to exposure to 
Agent Orange.

Analysis

The service medical records show that the veteran received 
treatment for numerous respiratory infections, variously 
diagnosed as upper respiratory infection, colds, flu 
syndrome, bronchitis, etc., during service.  However, his 
pulmonary status, which includes a chest x-ray, was evaluated 
as normal at separation from active duty in October 1984.  

The first clinical evidence of a chronic lung disorder was in 
the early 1990s, several years after service.  Additionally, 
a VA examiner in February 2003 indicated that the veteran's 
pulmonary disorders were not related to service or to Agent 
Orange exposure as there was nothing in the military medical 
record to connect his current health problems with 
symptomatology while he was in the military.  There is no 
medical evidence which contradicts this opinion.  

The veteran has related these disorders to service.  However, 
as a layperson without the appropriate medical training and 
expertise, he is not competent to provide an opinion on a 
medical matter, such as the etiology of pulmonary disease in 
this instance.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, service connection for pulmonary 
disability, to include asthma and emphysema, is not 
warranted.  

Service Connection for Cardiovascular Disease

Factual background

The service medical records show that the veteran's blood 
pressure was recorded numerous times in service and 
fluctuated between 102/60 in 1978 to a diastolic reading high 
of 120/90 in February 1980.  An upper respiratory infection 
was diagnosed on the latter occasion.  A number of chest X-
rays were obtained during service which indicated no cardiac 
abnormality.  An electrocardiogram performed in March 1984 
was reported to be within normal limits.  On examination in 
October 1984 for discharge from active duty, a blood pressure 
reading of 130/80 was noted.  The veteran's cardiac status 
was noted to be normal.

On post service VA examination in July 1991, no cardiac 
abnormality was indicated.  VA outpatient clinical records 
dating from 1992 show blood pressure readings of 124/78 in 
April 1992.  At that time, the appellant related that he had 
high blood pressure and needed medication.  A blood pressure 
reading of 154/94 was recorded in November 1992.  The heart 
had regular rate and rhythm in November 1993 with a blood 
pressure reading of 126/72.  An over age 40 physical 
examination was conducted in February 1994 and a blood 
pressure of 105/64 was recorded.  It was noted that EKG and 
chest X-ray were normal.  

Upon discharge from VA hospitalization in December 1995 for 
complaints not pertinent to this appeal, the diagnoses 
included hypertension and arteriosclerotic heart disease.  On 
VA hospitalization in January 1996, it was reported that the 
veteran had been evaluated the previous year for COPD and had 
been found to have a murmur.  He was referred for an 
echocardiogram and found to have 4/4 aortic insufficiency 
with mild left ventricle dysfunction and questionable 
bicuspid valve versus old vegetation.  The appellant was 
reported to have stated that he had had hypertension for 15 
years.  In February 1996, it was recorded that the appellant 
had developed aortic insufficiency secondary to endocarditis.

The veteran filed a claim for service connection for 
cardiovascular disability secondary to Agent Orange exposure 
in July 1996.  On VA examination for Agent Orange purposes in 
September 1996, the diagnoses included aortic valve 
replacement.  

During his hearing August 1999 the veteran indicated that he 
did not serve in Vietnam, but that he was handled Agent 
Orange in the storage facility, and that they used it to 
control vegetation around the perimeter of the base, mostly 
without protective gear.  He indicated that he believed 
exposure to Agent Orange lead to cardiovascular disease.  

The veteran was afforded a VA cardiovascular examination in 
February 2003.  A comprehensive history relating to his heart 
status was reported.  The appellant stated that he had a 
great deal of trouble with dyspnea and extreme pain on 
exertion, and chest pain prior to surgery in 1996, and that 
he had had such symptoms while in the military.  He stated 
that he had had intermittent high blood pressure for many 
years and took medication for it for short time in 1996 but 
was not on anything currently.  The veteran said that if he 
became excited, his blood pressure went up, but that it would 
come back down again.  The examiner noted that in reviewing 
the claims file, only one elevated blood pressure reading was 
found [in service] in February 1980 when it was 120/90.  It 
was reported that a blood pressure reading of 140/100 was 
shown in May 1991.  Current blood pressure readings were 
shown to be normal at 120/66. 136/66 and 134/78 while 
sitting, lying down and standing, respectively.  The heart 
had regular rate and rhythm with a grade 1-2/6 systolic 
murmur heart beat over the left sternal border.  Following 
examination, the diagnoses rendered were status post aortic 
valve replacement with good results, COPD and elevated blood 
pressure by history; no history of sustained hypertension.  

The examiner opined that it was not as least as likely as not 
that the veteran's heart disorder and intermittent elevated 
blood pressure was related to service, as there was nothing 
in the military medical record to connect his current health 
problems with symptomatology while he was in service.  It was 
added that the problems he was currently having were not 
shown to be related to Agent Orange, and that it was not as 
least as likely as not that such disability was related to 
exposure to Agent Orange.

Analysis

The veteran's blood pressure was obtained on numerous 
occasions in service and remained consistently within the 
normal range except for a single occasion in February 1980 
when an elevated diastolic blood pressure of 90 was 
documented.  At the time of discharge from active duty, a 
normal blood pressure reading of 130/80 was recorded.  The 
service medical records show that he had a number of chest X-
rays as well as an EKG in March 1984, all of which showed 
normal cardiovascular function.  

The first clinical evidence of cardiovascular disease was in 
the early the 1990s, when elevated blood pressures were 
recorded.  This is several years after service.  Moreover, a 
competent medical opinion was provided on VA examination in 
February 2003 which is to the effect that there was nothing 
in the military medical record to connect the veteran's heart 
disorder or intermittent elevated blood pressure to service 
or to exposure to Agent Orange.  There is no medical evidence 
which contradicts this opinion.  

The veteran has related his heart disease to service and 
Agent Orange exposure. However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide an opinion on a medical matter, such as 
the etiology of pulmonary disease in this instance.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
service connection for cardiovascular disease is not 
warranted.  

Under these circumstances, the Board finds that the claim for 
service connection for cardiovascular disease, claimed as 
secondary to Agent Orange exposure, must be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1990).


ORDER

Service connection for a pulmonary disability, to include 
asthma and emphysema and as due to Agent Orange, is denied.

Service connection for cardiovascular disease, to include as 
due to Agent Orange exposure, is denied.



REMAND

The veteran asserts that the symptoms associated with his 
service-connected back disorder are more disabling than 
current rated and warrant a higher evaluation.  

During the course of the appeal the rating criteria for 
disabilities of the spine, was revised. See 38 C.F.R. § 4.71a 
(2003); see also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003).  A review of the June 2004 
supplemental statement of the case reflects that the RO has 
not considered the new criteria in conjunction with the 
veteran's claim nor has the veteran been informed of the new 
rating criteria.


The most recent VA compensation examination of the back was 
conducted in April 2001.  In August 2004 the veteran's 
representative requested a new examination.  The record also 
indicates that the appellant seeks regular VA outpatient 
treatment.  The most recent records date through August 2002.  
In order to ensure the veteran's right of due process and to 
comply with the representative's request, the Board is of the 
opinion that additional development is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the VA 
medical facility in Montgomery to 
furnish copies of any additional 
medical records pertaining to treatment 
for the low back from August 2002 to 
the present.

2.  The veteran should be scheduled for 
an examination by a VA orthopedist to 
determine the nature, and severity of 
the veteran's low back disability.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  In 
addition to X-rays, any other 
specialized testing deemed necessary 
should be performed.

The examiner should provide the range 
of motion of the low back, and indicate 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination of 
each affected joint.  The examiner 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  These determinations should be 
expressed in terms of the degree of 
additional range of motion lost, or 
favorable or unfavorable ankylosis.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995)

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the revised rating criteria for 
spine disorders effective in September 
2003.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



